DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “the display unit further includes a reflective member and a print tape pasted onto the reflective member, and the print tape has a plurality of light transmissive segments for displaying digits, text, symbols and graphics” as claimed in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:
Claim 13 recites the limitation “the base” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the base” in line 2. There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “two ends of the plurality of side parts” in line 3 and “one end of the plurality of side parts” in line 7. It is not clear whether “plurality of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeoh et al. (US 20140111992; “Yeoh” hereinafter).
Regarding claim 1, Yeoh (figs. 1-3, 8) discloses a digital display (100), comprising: a light unit (“Each display segment 120 may have a corresponding light source associated therewith that, when activated or lit, illuminates the corresponding segment 120”, Par. [0031]) having a light emitting surface (108); a display unit having a display surface corresponding to the light emitting surface (108, figs. 1A-1B, 3; Par. [0031]); and a fixing unit (204) being used to hold the display unit upright on an external substrate (Par. [0033]).  
Regarding claim 2, Yeoh (figs. 1-3) discloses wherein the display unit and the fixing unit (204) are formed as an integrated component (Par. [0039]).  

Regarding claim 4, Yeoh (figs. 1-3) discloses wherein the fixing unit (116) has a U- shaped or a W-shaped structure (fig. 2A), and the supporting part (212) connects the two adjacent fixing parts (116) (fig. 2A).  
Regarding claim 5, Yeoh (figs. 1-3) discloses wherein the fixing unit (204) includes a plurality of supporting members (216), one end of each of the supporting members is connected to the display unit (figs. 3, 4A), and another end of each of the supporting members is exposed outside the display unit (fig. 3, 4A).  
Regarding claim 6, Yeoh (figs. 1-3) discloses wherein the light unit (412) has a front as the light emitting surface and a rear opposite to the front and a plurality of terminals  (216 or 116) connected to the rear (fig. 3).  
Regarding claim 7, Yeoh (figs. 1-3) discloses wherein the fixing unit (204) includes a positioning member (228), and the positioning member is connected to the rear (figs. 2A-3).  
Regarding claim 8, Yeoh (figs. 1-3) discloses wherein one end of each of the terminals (116) passes through the positioning member (228) and is connected to the rear, and the one end and another end of each of the terminals (116) are arranged in a staggered manner and parallel to each other (fig. 3).  
Regarding claim 9, Yeoh (figs. 1-3, 8) discloses wherein the fixing unit (204) has a bottom surface adjacent to the external substrate (fig. 8); wherein each of the 
Regarding claim 12, Yeoh (figs. 1-3) discloses wherein the fixing unit (204) includes a base (228) connected to the display unit and a plurality of fixing members (216, 116) connected to the base; wherein the base has a plurality of first through holes (through hole in the capsulate 228 through which terminals 116 extend out, fig. 2c), the plurality of terminals (116) are L-shaped structures (figs. 2c,3) that are arranged in two rows (one row of 116 on each side of the base or encapsulant 228, fig. 2c), each of the plurality of terminals passes through the corresponding first through hole (fig. 2c), one end of each of the terminals (116) is connected to the rear, and another end of each of the terminals is connected to the external substrate (804). 


    PNG
    media_image1.png
    732
    725
    media_image1.png
    Greyscale
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Crotty (US 20110299262; “Crotty” hereinafter).

Regarding claim 10, Yeoh (figs. 1-3) discloses wherein the fixing unit (204) includes a shield member  (104; “suitable materials that may be used for the package body 104 include, without limitation, plastic (e.g., PET, PTFE, PVC, etc.), ceramic, glass, metal, alloys, or combinations thereof”, Pr. [0030]) having a window (104 have windows 120 corresponding to a light source); wherein the light unit and the display unit are arranged inside the shield member (104) (figs. 1A, 3), and the display surface of the display unit corresponds to the window; wherein the shield member includes a front part (108) and a plurality of side parts (112), the front part has the window, the plurality of side parts are connected to the front part (Par. [0029]).
Yeoh does not explicitly disclose each of the side parts protrudes downward to form at least one third fixing part.  
Crotty (figs 11-14) teaches a shield member includes a plurality of sides (406), and each of the side parts (406) protrudes downward to form at least one fixing part (408) (“The shield 400 generally includes sidewalls 406 and latching members or protruding legs 408 integrally formed or defined by the sidewalls 406”, Par. [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the digital display of Yeoh to include at least one fixing part that protrudes downward form each of the side parts of the shield member as  taught by Crotty because such modification helps to fix the shield member onto the substrate or circuit board.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Blossfeld et al. (US 20110170269; “Blossfeld” hereinafter).
Regarding claim 13, Yeoh (figs. 1-3) discloses wherein the fixing unit (204).
Yeoh does not explicitly disclose the fixing unit further includes a holder disposed on the base, the holder has a top surface and a bottom surface, and the holder further has a plurality of grooves arranged at intervals; wherein each of the grooves has a first surface and a second surface that are arranged adjacent to each other in a staggered manner; wherein a distance between the first surface and the bottom surface is smaller than a distance between the second surface and the bottom surface.  
Blossfeld (fig. 7B) teaches a fixing unit (fig. 7B) comprising a holder (22) disposed on a base (14a) (fig. 7B), the holder has a top surface (outer surface of the header 22 along or onto which pin legs 62 extend, “top surface” as depicted in annotated fig. 7B) and a bottom surface (inner surface of header 22 though which terminal legs 64 extend out, “bottom surface” as annotated in fig. 7B), and the holder further has a plurality of grooves (grooves along or in which pin legs 62 of the pins 24 extend, fig. 7B) arranged at intervals (fig. 7B); wherein each of the grooves has a first surface (first surface, Annotated fig. 7B) and a second surface (second surface, Annotated fig. 7B) that are arranged adjacent to each other in a staggered manner (annotated fig. 7B); wherein a distance between the first surface and the bottom surface is smaller than a distance between the second surface and the bottom surface (annotated fig. 7B below).


    PNG
    media_image2.png
    523
    617
    media_image2.png
    Greyscale


Further, Blossfeld teaches the  fixing unit (fig. 7B) further has at least one slug hole passing (108)  through the holder (22) and the base (hole in the header 22 and the wall 14a through which the terminals leg 64 of the pins 24 passes through).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fixing unit of Yeoh in view of Blossfeld to incorporate a slug hole that passes through the base and the holder as taught by Blossfeld because such modification allows the terminal pins to extend outside of the fixing unit.
Regarding claim 15, Yeoh in view of Blossfeld discloses the device as claimed in claim 13.
Furthermore, Blossfeld teaches wherein the fixing unit (fig. 7B) further has at least one avoiding slot (“slot”, annotated fig. 7B) on the top surface (“top surface”, annotated fig. 7B) of the holder adjacent to the plurality of grooves (annotated fig. 7B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fixing unit of Yeoh in view of Blossfeld to incorporate at least one avoiding slot on the top surface of the holder adjacent to the plurality of grooves as taught by Blossfeld because such modification minimizes the weight of the holder and provides engaging means to engage with the other component of the device.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Wong et al. (US 20170004745; “Wong” hereinafter).
Regarding claim 16, Yeoh (figs. 1-3) discloses the display device as claimed in claim 1.
Yeoh does not explicitly disclose wherein one side of the display unit corresponding to the external substrate or the base protrudes to form at least one positioning part.  
Wong (figs. 2-5, 12-13) teaches a digital display comprising a display unit (1); wherein at least one side of the display unit corresponding to an external substrate (3) protrudes to form at least one positioning part ((lower end of the display unit or housing 1 has  a protrusion or extension that disposed at the outer surface of the circuit board 3, figs. 12-13).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display unit of Yeoh to incorporate a position part that protrude from the display unit as suggested by Wong because such modification provides a positioning or coupling means to affix the display unit to the external substrate.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh in view of Hou et al. (US 20030072168; “Hou” hereinafter).
Regarding claim 17, Yeoh discloses the display device as claimed in claim 1.
Yeoh does not explicitly disclose wherein the display unit further includes a reflective member and a print tape pasted onto the reflective member, and the print tape 
Hou teaches a digital display comprising a display unit (fig. 4), the display unit includes a reflective member (1) and a print tape (2) pasted onto the reflective member (Par. [0016]), and the print tape has a plurality of light transmissive segments for displaying digits, text, symbols and graphics (Par. [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display unit of Yeoh to incorporate a  reflective member and a print tape pasted onto the reflective member and the print tape has a plurality of light transmissive segments for displaying digits, text, symbols and graphics as taught by Hou because such modification helps in displaying digits, text, symbols or graph as needed.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 6, 7, 9 and 10, and a combination of limitations that the shield member further includes an upper part, a lower part and a rear part, the front part is arranged opposite to the rear part, two ends 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841